Wheeler, J.
If the plaintiffs induced old Mrs. Ellis to sign the deed of gift by declaring that they did not intend to take the slaves out of her possession during her life, thus causing her to believe that she was not to be deprived of their service, and they intended the contrary, can it be doubted that it was a deceit? If it was upon the faith of this representation, that she executed the deed, and but for this she would not have signed it, must it not be an act of bad faith afterwards to violate the promise, or falsify the representation by dispossessing her ? It cannot be said that she ought not to have trusted to the representation. She had a right to repose unreserved confidence in those standing in so near a relation. Besides, she was old and infirm, and feeble in body and mind. And although the law does not undertake to determine the validity of the acts and contracts of men by the greater or less strength of their understanding, and mere weakness of mind does not incapacitate a party, if he be not non compos mentis, yet weakness of understanding may be a material circumstance in establishing an inference of unfair practice or imposition. It gives additional force to circumstances leading to the inference that a deed has been obtained by fraud, or imposition, or undue influence ; for, says Judge Story, “ although a’contract, made by a man of sound mind and fair understanding, m¿y not be set aside, merely from its being a rash, ig hard bargain; yet if the same contract be mad of weak understanding, there does arise a naj) that it was obtained by fraud, or circumventid fluence.” (Story’s Eq. Sec. 239.) And it is: what cause such weakness arise s, whether it *398rary illness, constitutional despondency, general mental imbecility, or the natural incapacity of early infancy, or the infirmity of extreme old age. (Id. 234, 236 ; 2 Kent, Com. 451.)
When a person circumstanced as the donor in this case was, makes a deed, or does an act by which she deprives herself all her property, and even of a servant to wait upon her, and renders herself wholly dependant on other's for support and every comfort, it can but be regarded as improvident; and when to that is added mental weakness and imbecility, it naturally awakens attention and scrutiny into the means which have caused the act, and gives force to every unfavorable appearance in the case ; and if there is evidence that any misrepresentation or imposition has been practised upon a mind so enfeebled, it would certainly warrant the setting aside the deed on the ground of fraud, arising from imposition and undue confidence or influence. The evidence upon this point was certainly entitled to its weight with the jury in deciding upon the issue of fraud. But they were instructed by the Court wholly to disregard what the witness had said of “ a conversation between the parties to the deed of gift, tending to show that Mrs. Ellis made a verbal reservation of a life estate to herself in the negroes,” as no such claim was set up by Mrs. Ellis in her answer. The evidence was not intended to establish the creation of a life estate by parol, but to show that Mrs. Ellis had made the deed under the belief and expectation that she would not be deprived of the use of the property during her life, induced by the declarations and promise of the donees; and thus to sustain the defence that it was obtained by deceit and imposition ; and in this view the evidence was proper to be taken into consideration by the jury, and given the full weight to which, in their opinion, it was entitled ; and it was error to exclude it.
Again, the Court instructed the jury that the only question for their consideration was this: “ was Mrs. Ellis, at the time of making this deed of gift, of sound mind, and capable of mak*399ing a binding contract; and if not, did she, by her subsequent acts and conduct, ratify and confirm this" deed of gift to her daughter ? This was virtually withdrawing from the jury the consideration of the question of imposition or fraud, and confining them to the single question of her capacity to contract, or her ratification subsequently of her act. This certainly was error. It is evident, from other portions of the charge, that the Court did not intend wholly to exclude from the consideration of the jury the question of fraud. Rut such was the manifest effect of this portion of the charge : and its tendency as a whole was to divert their minds from that inquiry, and make the case turn mainly on the question of mental incapacity, or the subsequent conduct of the donor, supposed to amount to a ratification of the deed. These were legitimate subjects of inquiry ; but they were not the sole, or the principal questions for the consideration of the jury. If the effect of this part of the charge had been completely corrected by other instructions, clearly and distinctly submitting to the jury the question of imposition and fraud, this error might have been obviated. But this was not the case. Nor was there anything in the charge which was calculated to have the effect of correcting the error of having withdrawh from the consideration of the jury the representations made to Mrs. Ellis at the time of executing the deed, to the effect that she should have the use of the property during her life. For these reasons we are of opinion that the charge of the Court was erroneous, and calculated to mislead. The judgment is therefore reversed, and the cause remanded.
Reversed and remanded.